PER CURIAM:
*70This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $7,773.38 for medical review services provided respondent. The invoices for the services were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity of the claim and that the amount of $6,422.65 is the correct amount owed by respondent. Respondent further states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid. Claimant has agreed to accept $6422.65 as full and complete satisfaction of the claim.
In view of the foregoing, the Court makes an award in the amount of $6,422.65.
Award of $6,422.65.